WASHBURN, J.
Epitomized Opinion
Mrs. Maranda was indicted for the crime of arson. The evidence disclosed that she and Mrs. O’Connor conducted a boarding house, Mrs. Maranda furnishing the furniture, which she had insured for $1,500 —a sum greatly in excess of its value. Five days after she paid the first premium, the building was set on fire and the house and furniture damaged. The fire was of incendiary origin, as kindling and paper saturated with oil were found in several parts of the house. Just prior to the fire Mrs. O’Connor had moved all her belongings out of the house and was in the building at the time it was set on fire. She testified that Mrs. Maranda planned the fire and prepared the “plants.”
Six years previous to this fire Mrs. Maranda had a fire , in another house of hers. She was indicted and tried, but discharged on the ground there was no proof of the corpus delicti. The case was taken to the Supreme Court, which held the trial court erred in directing the acquittal. It was claimed she signed a confession as to the first fire.
Before the jury was impaneled her attorney asked the court to instruct the prosecuting attorney to refrain from referring to the former trial. This request was denied. The jury were examined concerning their knowledge of the first fire. In his opening statement to the jury, State’s attorney said the evidence would show that Mrs. Maranda confessed to having set the first fire. The court instructed the jury to disregard this statement, but refused to tell the jury to disregard the statement that the evidence would show she was a fire-bug. During the trial Maranda was cross-examined at length concerning the first fire, her confession, and what she had said to Mrs. O’Connor concerning it over the objection of her attorney. The court in his charge to the jury specifically instructed them that this testimony must be considered for the sole purpose of attacking her credibility. In affirming the judgment, the Court of Appeals held:
1. While in the discretion of the trial court wide latitude is permitted in cross-examinaton as to the credibility of a witness, we cannot approve of the latitude allowed in this case, and are of the opinion that there was error on the part of the trial judge, but we cannot say it clearly appears that there was prejudicial error justifying a reversal (6 OS. 288; 42 OS. 154), because we are satisfied of the guilt of the defendant to a moral certainty.